At the time this case was tried the opinion and decision of this court in Hathorn v. State, 138 Miss. 11, 102 So. 771, stood undistinguished and unqualified as the law of this state. Appellant had the right to try his case, and to be tried, under that decision, under the opinion of the court as therein written upon the exact point which is here involved, and in reliance on the rule which was there specifically announced. That case expressly holds, as is shown by the second syllabus by the court, that, "before a confession is received in evidence, where it is objected to, it must be shown that it was free and voluntary, and, where objection is made, the proof that it was free and voluntary should precede the admission of the confession." Plainly, as shown by the written opinion, the objection made in the Hathorn case was a general objection, as was made here, and plainly in the Hathorn case the court held that on that objection the proof that it was free and voluntary should precede the admission *Page 244 
of the confession. Plainly no such proof was made in the case now at bar. The judgment and sentence in the Hathorn case was reversed, but here, although the appellant in this case has been sentenced to death, the court, in order to reach an affirmance, deprives him of the specific rule on which he had a right to rely in the trial of his case, and now sidesteps and in effect overrules the Hathorn case. Such a course in a death case I cannot consent to, and from it I respectfully dissent.
Furthermore, under the decisions of our court, the only pertinent objection that could be made to a confession, in the state of the case as it was then before the trial court, was that it was not free and voluntary. As the matter stood before the court the only possible objection that was available was whether or not the confession was competent, and the competency of a confession depends as a basis upon whether it was free and voluntary. Manifestly a confession is not competent unless free and voluntary, and there could be no difference of legal opinion on that question. The rule is that, where the grounds of an objection are so apparent or manifest that no reasonable difference of opinion could arise over it, then a general objection is sufficient. When the grounds of an objection are manifest to those learned in the law, why, then, shall the record be incumbered with the statement of the ground thereof, when without the statement the ground is equally apparent? Why require the doing of that which serves no actual or efficient purpose?
But even if the latter were not the correct general rule, I cannot see how a court can gain its consent to send this human being to the gallows in full view of the fact that in a previous decision and opinion squarely in point, and under which decision the present case was tried, the court in said previous opinion has held that what occurred in that case, and which is exactly what occurred in this case, is reversible error. I am compelled by those conceptions of justice which appeal strongest to me to respectfully decline to assent that a man by the name of *Page 245 
Hathorn shall have his case reversed, and that another man named Jackson shall have his case affirmed and he go to the hangman upon a difference of decision on exactly the same record, and particularly when the latter tried his case according to the rule announced in the case of the former.
Anderson, J., delivered a dissenting opinion.
I dissent in this case; but I put my dissent upon the ground embodied in the second paragraph of Judge GRIFFITH'S dissent.